Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending in the application. 


Response to Amendment
The amendment filed on March 21, 2022 has been entered and considered by the examiner. By the amendment, claims 1, 13 and 19  are amended. Following Applicants amendments made, the 101 and 103 rejection of the claims are still Maintained. 


Response to 101 Arguments

Applicant arguments
Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
The claims, however, recite simulating physical effects on a physical object. What is it about an electrical component and analog circuit that is different from a physical effect and a physical object of example 38?
Second, the Examiner states that “a person can perform the Monte Carlo simulation using pen and paper if provided the modular equation”. How is it that a person could not conceivably perform the simulation of the first digital representation given pen and paper if provided the equation, yet they could do a Monte Carlo simulation given the equation? The standard to be applied in this situation is “practically performed in the human mind”. As is stated in the analysis of the Example 38 “the claim does not recite a mental process because the steps are not practically performed in the human mind”. Perhaps someone could perform a Monte Carlo simulation with a pen and paper or in the human mind, but it is not practically performed by pen and paper or in the human mind.
Examiner response
Unlike the claims in 38 where “..simulating a first digital representation of the analog circuit..” cannot be performed using pen and paper or in the human mind and the claim is directed to a specific improvement in the relevant technology  i.e., digital simulations of analog audio mixers. Also, the present claims are distinguishable from those in example 38 both regards to subject matter and structure. As a whole, the present invention amounts to collecting information regarding a physical hazard, analyzing it with the use of mathematical algorithms(abstract idea), and displaying certain results of the collection and analysis of information since it contain limitations that can practically be performed in the human mind or using pen and paper.  Collecting information, analyzing it and displaying certain results of the collection and analysis has been determined by the courts in Electric Power Group v. Alstom to be an abstract idea. In addition, the claim recites steps that are directed to the use of mathematical relationships to produce an intangible result. Mathematical relationships/formulas have been determined by the courts to be an abstract idea (Gottschalk v. Benson, Parker v. Flook, Bilski v.Kappos). Also, the present claims do not reflect the digital representation of the physical hazard as applicant argues. Monte Carlo simulation is just the numerical algorithm that used random sampling to obtain the numerical results. A person in the ordinary skill in the art can  practically perform all the steps using pen and paper thus it fall under the mental process of the abstract idea. For example, different ranges of temperature found in different domain (air, land, water) where extreme temperatures such as cold or hot considered as the hazard and performing several steps to overcome the extreme temperature (cooling or heating, drinking, and others) and combining the effect is something than can be performed in human mind or using pen and paper. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The claims are directed to the abstract idea of collecting information, analyzing it with the use of a mathematical algorithm for determining an optimal solution (deploying one or more effects to mitigate the physical hazard) using the data (combined effect and the combined confidence level) of known a mathematical method of modeling (stochastic mathematical model (SMM) and Monte Carlo simulation), and displaying certain results of the collection and analysis.


Response to 35 USC 103 arguments

3.           Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but are not persuasive. 

Applicant argues Hershey II does not teach normalize models, combine the normalized models by domain, and then combine outputs across different domains. These are distinct, as probability is determined by domain in the claims by normalizing models in the domain and combining the normalized models. Then the probabilities across different domains are combined. 

Examiner answer 
The combination of Hershey I and Hershey II still teaches the effects in different domains, the domains including air, land, water, space or cyber;
Hershey II still teaches the domain including air, land, water, cyber or  space. Fig 7 teaches identifying platforms and sensors from a plurality of platforms(air and space) and sensors. See para 63 and fig 2-  identifying gaps 142, identifying and/or analyzing a mitigation 144, and/or mitigating one or more identified gaps 146. Each of the above steps, and an interrelation between them. Hershey II teaches different platforms/domain including the air and space in fig 7. 
Also, Hershey I teaches the some aspects of effects in different domains see para 20-The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network. Directed energy techniques can include targeted electromagnetic pulse (EMP). Electronic warfare techniques can exploit wireless vulnerabilities.

Hershey II still teaches determining a confidence level for each parameter of each normalized model using a Monte Carlo simulation. For further description of the simulation modeling program 48 model and tipped probabilities examiner further adds the paragraph 85 and fig 13 as- A simulation modeling program 48, such as ExtendSim illustrated schematically in FIG. 2, may run an simulation model based on the fusion parameters 380 to compute a high confidence value adjusting the defined parameters based on a confidence of each input parameter. For example, the confidence of each input parameter may be a standard deviation of each input parameter. ExtendSim is a commercially available tool that is utilized to model the find component 500, fix component 502, and track component 504 to apply user defined probability distributions to input parameters and using Monte Carlo runs to calculate the statistical results. See also para 101 and fig 14-15. 

Applicant argues Hershey II does not teach simulating combinations of the respective physical effects by combining normalized models in each domain and recording their combined effect on the physical hazard. 
Examiner consider the sensing platform to read on the effects and they are combined to determine the combined probability see para 104- Detections 650 may include integrating together all the detections of each intelligence tool (e.g., platform 260 and/or sensor 270), and then integrating together the probability, timeliness, and/or quality of all detections within the analysis window to provide the overall probability of detecting the target object 202. See para 32-34-The target object may include a plurality of enemy vehicles, the target object may include a plurality of enemy weapons. One or more of the plurality of enemy weapons may be a missile, which is the physical hazard. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hershey I teaches the normalized models and Hershey II teaches combination of data models from sensors in same/different domains. Examiner consider the data models are the normalized model here. 

Applicant argues Hershey II does not teach combining results from the different domains to generate a corresponding combined probability and confidence level for the normalized models. 
Examiner disagree and cited previous para 104 that teaches combining results from the different domains to generate a corresponding combined probability. See para 82-85- The fusion parameters 380 allow for the unique definition of a probability of and/or resulting benefit of different intelligence products to fuse with other products. For example, two sensors 270.  A simulation modeling program 48, such as ExtendSim illustrated schematically in FIG. 2, may run an simulation model based on the fusion parameters 380 to compute a high confidence value adjusting the defined parameters based on a confidence of each input parameter. 
Hershey II teaches simulating modeling program that simulates the sensor platform that is the part of the effect model such as identifying hazard and take appropriate action based on information for example in para 003- drone flying over a land mass may be equipped with an infrared sensor and a camera to detect objects that are visible, as well as heat signatures of objects that may be covered. The drone may provide the detections to a command station that can analyze the information and determine a course of action. See para 008- Models demonstrating benefits of fusing data from multiple data types and platforms may be created to demonstrate such effectiveness. The effectiveness may be determined by fusing (e.g., integrating) multi-source and/or multi-INT products for a plurality of platforms, sensors, and/or target objects.



Claim Rejections - 35 USC §101


4.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-12 are directed to method or process that falls on one of statutory category.
Claims: 13-18 is non-transitory machine readable medium.
Claims: 19-20 are directed to system or machine that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 and 13 recites:
identifying at least two respective physical effects that, when deployed with some probability, at least partially mitigate the physical hazard, the effects in different domains, the domains including air, land, water, space, or cyber: (these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper)
identifying one or more vulnerabilities of the physical object that are the target for respective physical effect of the identified effects; (these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper)
for each hazard, vulnerability pair, identifying respective physical hazard model that simulate physical object in response to exposure to the respective physical effect; (these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper)
identifying effect models that simulate the respective physical effects;
normalizing each of the identified effect models to a common model using stochastic math modeling (SMM) and determining a confidence level for each parameter of each normalized model using a Monte Carlo simulation; (the claim recites mathematical calculations such as normalization and finding confidence level.  If a claim, under its broadest reasonable interpretation Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)
simulating combinations of the respective physical effects by combining normalized models in each domain and recording their combined effect on the physical hazard and then combining results from the different domains to generate a corresponding combined probability and confidence level for the normalized models; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim recites mathematical calculations such as normalization, probability and finding confidence level.  If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. Claim 1 and 13 recites the additional elements of “providing a graphic visualization, based on the combined normalized models and a combination of the respective hazard models and by a display of the state of the physical hazard as it is subjected to the combined effect, that is recited as merely adding insignificant extra solution activity to the judicial exception. (MPEP (2106.05(g))  Deploying one or more effects, including the physical effect to at least partially mitigate the physical hazard based on the simulated combined effect and the combined confidence level and the physical object including a weapon is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h). The claim 13 recites additional elements of non-transitory machine readable medium which are generic computer components and amount to no more than using generic computer components to perform generic computer functions. A method for providing a computer simulation and abatement of a physical object that presents a physical hazard amount to computer implementation of the abstract idea (See MPEP 2106.05(f)). The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Claim 1 and 13 recites the additional elements of “providing a graphic visualization, based on the combined normalized models and a combination of the respective hazard models and by a display of the state of the physical hazard as it is subjected to the combined effect” that is recited as merely adding insignificant extra solution activity to the judicial exception and cannot provide the inventive concept (See MPEP 2106.05(g)) and it is consider as well-understood, routine, conventional activity  which is same as shown in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);  and further limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to state of physical object/hazard. Deploying one or more effects, including the physical effect to at least partially mitigate the physical hazard based on the simulated combined effect and the combined confidence level and the physical object including a weapon is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h). The additional element of non-transitory machine readable medium in claim 13 is a generic computer component and amount to no more than using generic computer components to perform generic computer functions. The use of generic computer and memory components to practice the mathematical algorithm does not impose any meaningful limit on the computer implementation of the abstract idea (Alice Corp. Pty. Ltd. v. CLS Bank Int’l). Thus, claim 1 and 13 are not patent eligible.

Claim 2 recites deploying the effects to at least partially mitigate the physical hazard based on the simulated combined effect and the combined confidence level. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.  Claim 2 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible.

Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 4 and 15 further recites wherein simulating combinations of the respective physical effects includes simulating at each respective step of the hazard, whether the respective step will succeed or fail and an associated confidence level of success or failure in light of the combination of effects. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.  Claim 4 and 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 4 and 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 5 and 16 further recites wherein each of the normalized models provides a binomial result. This limitation that does no more than generally link a judicial exception to a particular technological environment or field of use.
Claim 5 and 16 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 and 16 is not patent eligible.


Claim 6 and 17 further recites wherein simulating combinations of the respective physical effects by combining normalized models and recording their combined effect on the physical hazard and a corresponding combined confidence level include simulating combinations of effects on different steps of the physical hazard. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. And the limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim 6 and 17 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor is amount to significantly more than the judicial exception. Thus, claim 7 and 17 not patent eligible.

Claim 7 and 18 further recites wherein the confidence level is determined using the Monte Carlo simulations and tabulating results of the simulations. Under the broadest reasonable interpretation, this limitation the claim recites mathematical calculations that is finding confidence level.  If a claim, under its broadest reasonable interpretation, covers a Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Also, this claim limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment. (i.e., "implementation via computers")
Claim 7 and 18 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 8 and 18 is not patent eligible.

Claim 8 further recites characterizing the respective physical effect includes identifying an effect name, a location of the respective physical effect, process times and time lines of the effect, constraints and limitations of the respective physical effect, and a state of the physical hazard after the respective physical effect is successfully deployed against physical hazard. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.  Claim 8 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 8 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 9 further recites wherein characterizing the respective physical effect includes identifying a model for each step of setting up and deploying the respective physical effect and simulating the combinations of respective physical effects includes simulating each step of setting up and deploying the respective physical effects. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 9 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 9 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 10 further recites characterizing the physical hazard including identifying a physical hazard name, a location of the hazard, steps of the hazard, and a target of the physical hazard. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.  Claim 10 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 11 further recites wherein characterizing the physical hazard includes identifying a model for each step of setting up and deploying the physical hazard and simulating the combinations of respective physical effects includes simulating each step of setting up and deploying the physical hazard with the respective physical effects incident on the physical hazard. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 11 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 11 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 12 and 20 further recites wherein the identified respective physical effects include a cyber-effect. This limitation that does no more than generally link a judicial exception to a particular technological environment or field of use. Claim 12 and 20 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 3 and 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 14 further recites wherein the physical hazard is a physical hazard to a geographical area or person. This limitation does no more than generally link a judicial exception to a particular technological environment or field of use. Claim 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 11. 


Regarding claim 19
Claim 19 recites:
a model library including normalized effects models and configuration files stored thereon, the normalized effects models indicating how a corresponding physical effect or combination of physical effects that, when deployed exploits one or more vulnerabilities of a physical hazard to mitigate damage caused by the physical hazard, the physical effects in different domains, the domains including air, land, water, space, or cyber; (these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper)
a user interface through which a user identifies one or more vulnerabilities of the physical object that are the target for a physical effect of the physical effects, for each hazard, vulnerability pair, identifies a respective physical hazard model that simulates a state of the physical object in response to the physical effect, and identifies effect models that simulate the physical effects; (these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper)
normalize circuitry to normalize, using stochastic math modeling (SMM) each of the identified effects models to a common model and determine a confidence level for each parameter of each normalized model; (the claim recites mathematical calculations such as normalization and finding confidence level.  If a claim, under its broadest reasonable interpretation Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.) and
simulating combinations of physical effects by combining normalized models in each domain and recording their combined effect on the physical hazard and then combining results from the different domains to generate a corresponding combined probability and confidence level for the normalized models. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim recites mathematical calculations such as normalization, probability and finding confidence level.  If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. Claim 19 recites the additional element of “simulator circuitry to receive a normalized effects model corresponding to at least two effects, including a physical effect, that, with some probability, at least partially mitigate the physical hazard is recited at high level of generality and amounts to no more than a generic data gathering step (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. Claim limitations “providing a graphic visualization, based on the combined normalized models and a combination of the respective hazard models and by a display of the state of the physical hazard as it is subjected to the combined effect” that is recited as merely adding insignificant extra solution activity to the judicial exception. (MPEP (2106.05(g))  Physical object including a weapon is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h). A method for providing a computer simulation and abatement of a physical object that presents a physical hazard amount to computer implementation of the abstract idea (See MPEP 2106.05(f)). The claim 19 also recites additional elements of model library, user interface, normalize circuitry and simulated circuitry, which are generic computer components and amount to no more than using generic computer components to perform generic computer functions. The claim is directed to an abstract idea. The claim is directed to an abstract idea.


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Claim 19 recites the additional element of` “simulator circuitry to receive a normalized effects model corresponding to at least two effects, including a physical effect, that, with some probability, at least partially mitigate the physical hazard” is recited at high level of generality and amounts to no more than a generic data gathering step and amounts to insignificant extra-solution activity of receiving data (MPEP 2106.05(g)). Claim limitations “providing a graphic visualization, based on the combined normalized models and a combination of the respective hazard models and by a display of the state of the physical hazard as it is subjected to the combined effect” that is recited as merely adding insignificant extra solution activity to the judicial exception. (MPEP (2106.05(g)) and it is considered as well-understood, routine, conventional activity which is same as shown in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);  and further limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to state of the physical object. The physical object including a weapon is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h).   The additional element of model library, user interface, normalize circuitry and simulated circuitry are generic computer components and amount to no more than using generic computer components to perform generic computer functions. These additional elements are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform a process. The use of generic computer components to practice the mathematical algorithm does not impose any meaningful limit on the computer implementation of the abstract idea (Alice Corp. Pty. Ltd. v. CLS Bank Int’l). Thus, claim 19 is not patent eligible.


Claim Rejections - 35 USC § 103
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hershey et al. (PUB NO: US 20160070674 A1), hereinafter Hershey 1 in view of Hershey et al. (PUB NO: US 201502057604 A1), hereinafter Hershey 2.

Regarding claim 1 and 13
 Hershey 1 teaches a method for providing a computer simulation and abatement of a physical object that presents a physical hazard, (see Abstract and fig 2-method and apparatus for eliminating a missile threat are generally described herein) the method comprising:
identifying at least two respective physical effects that, when deployed with some probability, at least partially mitigate the physical hazard, ( see para 09- Current-available analytical techniques for missile defense performance assessment focus on kinetic solutions to counter ballistic missile threats. The term "kinetic" in the context of describing example embodiments refers to actions or countermeasures to threats taken through physical, material means, such as nuclear bombs, rockets, and other munitions. [Corresponds to the effects in different domains] Some available analytical techniques focus on measures of effectiveness (MOE) that include probability of engagement success (Pes), which takes into account multiple kinetic interceptor shots each with a probability of single shot engagement kill (Pssek). Currently-available analytical techniques derive Pssek from measurements or estimations of several factors along the kinetic kill chain)

identifying one or more vulnerabilities of the physical object that are the target for respective physical effect of the identified effects, the physical object including a weapon; (See fig 3 and para 19-20-The upper row 302 lists various vulnerabilities 304 that can occur at various phases of a threat's life cycle. Column 314 lists various techniques 318 for exploiting and manipulating each vulnerability. Cyber-engineers, electronic warfare experts, or other experts or computer systems can identify these techniques. The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network. Directed energy techniques can include targeted electromagnetic pulse (EMP).)

for each hazard, vulnerability pair, identifying respective physical hazard models that simulate physical object in response to exposure to the respective physical effect; (see para 63-Once the processor 230 has received the appropriate PDFs for each outcome for each VT pair 316, the processor 230 or other system such as simulator, can model a "kill chain," where a kill chain defines each step of the missile life cycle where the threat may be negated (i.e., "killed")The processor 230 can use the model to determine the correct composite form for Equations (31) and (41)-(43) for a specific missile under attack and specific VT pairs 316);


Examiner note: Examiner consider the simulator is the physical hazard model that simulates each step of the missile life cycle in response to the effect. The effect is the technique 318 that is used to exploit each vulnerability. 

identifying effect models that simulate the respective physical effects; normalizing each of the identified effect models to a common model using stochastic math modeling (SMM) (See para 20-24 and fig 3-4- Column 314 lists various techniques 318 for exploiting and manipulating each vulnerability. The processor 230 will apply an SMM to generate a negation value Pn that represents the probability that techniques 318 of respective VT pairs 316 will eliminate the threat by exploiting the respective vulnerability 304. The processor 230 can determine which parameters are driving Pn to determine the sensitivity of each element on Pn. For example, a first technique 318 when successful may have the effect of changing the color of a piece of hardware, whereas a second technique 318 when successful causes the hardware to break apart under acoustic loads. Even if the probability of success for each of the first technique 318 and the second technique 318 were the same, the probability of being severe is much higher for the second technique 318 than for the first technique 318. Accordingly, given the same probability of success for each technique 318, the probability of effectiveness would be higher for the second technique 318 than for the first technique 318.  See para 64- the processor 230 can calculate the mean and confidence interval for Pn, as well as the PDF for Pn. The processor 230 can determine which parameters are driving Pn to determine the sensitivity of each element on Pn.)

Examiner note: Examiner consider the techniques 318 is the collection of different techniques and the first technique corresponds to the first effect model and second technique represents the second effect model. Each technique contains respective VT pairs 316 that will eliminate the threat by exploiting the respective vulnerability 304. The normalized model is collection of normalized input model since it organizes the elements of data and standardizes how they relate to one another.  The techniques 318 of respective VT pairs 316 will use stochastic mathematical model (SMM) which is the common model to generate the PDF. 

deploying one or more effects, including the physical effect to at least partially mitigate the physical hazard based on the simulated combined effect and the combined confidence level. (see para 64-65- the processor 230 can calculate the mean and confidence interval for Pn, as well as the PDF for Pn. some embodiments allow for selection to be performed in an automated fashion by the processor 230, instead of or in addition to being performed through a user input. The selection provides an indication of the confidence level associated with the corresponding component to generate a set of selected PDFs. The processor 230 will combine selected PDFs to determine probability of eliminating the missile threat.)

providing a graphic visualization, based on the combined normalized models and a combination of the respective hazard models and by a display of the state of the physical hazard as it is subjected to the combined effect. (see para 37 and fig 4- the probability of a VT pair 316 being successful (e.g., P(su)). The processor 230 will receive inputs of these probabilities from an SME, see para 53- 63-The computer 200 further includes a user display 345 to display graphical representations of the PDFs given by Equations (33), (35), (37) and (39). FIG. 4 is an illustrative example of graphical representations for PDFs in accordance with some embodiments as what would be presented to an SME for each VT pair 316. Each PDF represents a different confidence level associated with the corresponding component. The processor 230 may combine the negation values Pn in several ways to compute the probability that execution of at least one of the techniques 318 of the plurality of VT pairs 316 will successfully exploit the vulnerability 304 to eliminate the threat)).


However, Hershey 1 does not teach 
the effects in different domains, the domains including air, land, water, space or cyber;
determining a confidence level for each parameter of each normalized model using a Monte Carlo simulation; and 
simulating combinations of the respective physical effects by combining normalized models in each domain and recording their combined effect on the physical hazard and then combining results from the different domains to generate a corresponding combined probability and confidence level for the normalized models. 

In the related field of invention, Hershey 2 teaches the effects in different domains, the domains including air, land, water, space or cyber;(see para 73 and fig 7- FIG. 7 is an exemplary automatic association of a plurality of exemplary sensors 270 to a corresponding platform 260. For example, a computer processor may match a platform 260 identification with a sensor 270 identification, based on a definition of the platform 260 that corresponds with a definition of the sensor 270. See also 003-)

Examiner note: Hershey II still teaches the domain including air, land, water, cyber or  space. Fig 7 teaches identifying platforms and sensors from a plurality of platforms(air and space) and sensors. Hershey II teaches simulating modeling program that simulates the sensor platform that is the part of the effect model such as identifying hazard and take appropriate action based on information for example in para 003- drone flying over a land mass may be equipped with an infrared sensor and a camera to detect objects that are visible, as well as heat signatures of objects that may be covered. The drone may provide the detections to a command station that can analyze the information and determine a course of action. Also, Hershey I teaches the some aspects of effects in different domains see para 20-The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network. Directed energy techniques can include targeted electromagnetic pulse (EMP). Electronic warfare techniques can exploit wireless vulnerabilities.


determining a confidence level for each parameter of each normalized model using a Monte Carlo simulation. (See para 62- Monte Carlo simulation system 34, which may determine a percentage of successful tips over time for each simulation run 70. See also para 85-87- A simulation modeling program 48, such as ExtendSim illustrated schematically in FIG. 2, may run an simulation model based on the fusion parameters 380 to compute a high confidence value adjusting the defined parameters based on a confidence of each input parameter. For example, the confidence of each input parameter may be a standard deviation of each input parameter. ExtendSim is a commercially available tool that is utilized to model the find component 500, fix component 502, and track component 504 to apply user defined probability distributions to input parameters and using Monte Carlo runs to calculate the statistical results. The simulation modeling program 48 model may execute a set of Monte Carlo simulation system 34 (FIG. 2) runs varying the data, based on the level of confidence associated with each intelligence product and the fusion probabilities 380. The Monte Carlo approach may account for variations in the input parameters as well as unpredictable variations in the processing and/or environmental parameters. See also para 101 and fig 13-15.)

simulating combinations of the respective physical effects by combining normalized models in each domain and recording their combined effect on the physical hazard (See  para 104- Detections 650 may include integrating together all the detections of each intelligence tool (e.g., platform 260 and/or sensor 270), and then integrating together the probability, timeliness, and/or quality of all detections within the analysis window to provide the overall probability of detecting the target object 202. See para 63- FIG. 2 is a flow chart of an exemplary method of improving detection probabilities 100. The method of improving detection probabilities may include deriving a probability of detection 128, analyzing the probability of detection 140, identifying gaps 142, identifying and/or analyzing a mitigation 144, and/or mitigating one or more identified gaps 146. See also para 32-34-The target object may include a plurality of enemy vehicles, the target object may include a plurality of enemy weapons. One or more of the plurality of enemy weapons may be a missile, which is the physical hazard.)

Examiner note:  Hershey 2 teaches to simulate the combination of effects by combining the results(i.e. probability) of two or more sensors in each domain to determine the combined probability. Examiner consider the sensing platform to read on the effects and they are combined to determine the combined probability. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the Hershey I with Hershey II.  In this case, Hershey I teaches the normalized models and Hershey II teaches combination of data models from sensors in same/different domains. Examiner consider the data models are the normalized model here.

and then combining results from the different domains to generate a corresponding combined probability and confidence level for the normalized models. (See para 38 - determining probabilities related to detection of target objects, such as enemy vehicles and/or events, with platforms equipped with sensors. See para 82-85- The fusion parameters 380 allow for the unique definition of a probability of and/or resulting benefit of different intelligence products to fuse with other products. For example, two sensors 270.  A simulation modeling program 48, such as ExtendSim illustrated schematically in FIG. 2, may run an simulation model based on the fusion parameters 380 to compute a high confidence value adjusting the defined parameters based on a confidence of each input parameter. See para 104- Detections 650 may include integrating together all the detections of each intelligence tool (e.g., platform 260 and/or sensor 270), and then integrating together the probability, timeliness, and/or quality of all detections within the analysis window to provide the overall probability of detecting the target object 202.)

Examiner note: Hershey II teaches simulating modeling program that simulates the sensor platform that is the part of the effect model such as identifying hazard and take appropriate action based on information for example in para 003- drone flying over a land mass may be equipped with an infrared sensor and a camera to detect objects that are visible, as well as heat signatures of objects that may be covered. The drone may provide the detections to a command station that can analyze the information and determine a course of action. See para 008- Models demonstrating benefits of fusing data from multiple data types and platforms may be created to demonstrate such effectiveness. The effectiveness may be determined by fusing (e.g., integrating) multi-source and/or multi-INT products for a plurality of platforms, sensors, and/or target objects.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for eliminating a missile threat as disclosed by Hershey 1 to include the effects in different domains, the domains including air, land, water, space or cyber and determining a confidence level for each parameter of each normalized model using a Monte Carlo simulation; and  simulating combinations of the respective physical effects by combining normalized models in each domain and recording their combined effect on the physical hazard and then combining results from the different domains to generate a corresponding combined probability and confidence level for the normalized models as taught by Hershey 2 in the system of Hershey 1 for fusing sensor detection probabilities. The fusing of detection probabilities may allow a first force to detect an imminent threat from a second force, with enough time to counter the threat. The detection probabilities allow a system or mission analyst to quickly decompose a problem space and build a detailed analysis of a scenario under different conditions including technology and environmental factors. [Abstract]



Regarding claim 2
Hershey 1 further teaches deploying the effects to at least partially mitigate the physical hazard based on the simulated combined effect and the combined confidence level. (See para 56-several techniques, T.sub.1, T.sub.2, . . . , T.sub.m, can be deployed to exploit a single vulnerability, Vi. These techniques may be independent of each other, that is, any one of them, if effective, will negate the missile. Likewise, the techniques may be highly dependent on one another, that is, the missile will only be negated if all of the techniques are effective.)
Examiner note: The combination of the technique is found based upon the simulated combined effect and the combined confidence level.


Regarding claim 3
Hershey 1 further teaches after providing the graphic visualization, identifying an additional respective physical effect. (see para 20- Column 314 lists various techniques 318 for exploiting and manipulating each vulnerability. Cyber-engineers, electronic warfare experts, or other experts or computer systems can identify these techniques. The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network. Directed energy techniques can include targeted electromagnetic pulse (EMP). Electronic warfare techniques can exploit wireless vulnerabilities. The multiple techniques 318 may be independent such that the desired effect is achieved if one or more of the techniques 318 are successfully implemented,)

identifying one or more additional vulnerabilities of the physical hazard that are the target for the identified additional respective physical effect; (See fig 3 and para 19-20-The upper row 302 lists various vulnerabilities 304 that can occur at various phases of a threat's life cycle. Column 314 lists various techniques 318 for exploiting and manipulating each vulnerability. Cyber-engineers, electronic warfare experts, or other experts or computer systems can identify these techniques. The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network. Directed energy techniques can include targeted electromagnetic pulse (EMP).)

for each hazard, vulnerability pair, identifying an additional respective physical hazard model that simulates a state of the physical hazard in response to the respective physical effect including the additional respective physical effect; (see para 63-Once the processor 230 has received the appropriate PDFs for each outcome for each VT pair 316, the processor 230 or other system such as simulator, can model a "kill chain," where a kill chain defines each step of the missile life cycle where the threat may be negated (i.e., "killed")The processor 230 can use the model to determine the correct composite form for Equations (31) and (41)-(43) for a specific missile under attack and specific VT pairs 316);


Examiner note: Examiner consider the simulator is the physical hazard model that simulates each step of the missile life cycle in response to the effect. The effect is the technique 318 that is used to exploit each vulnerability. 

identifying effect models that simulate the additional respective physical effects; normalizing each of the identified effect models to a common model using stochastic math modeling (SMM) (See para 20-24 and fig 3-4- Column 314 lists various techniques 318 for exploiting and manipulating each vulnerability. The processor 230 will apply an SMM to generate a negation value Pn that represents the probability that techniques 318 of respective VT pairs 316 will eliminate the threat by exploiting the respective vulnerability 304. The processor 230 can determine which parameters are driving Pn to determine the sensitivity of each element on Pn. For example, a first technique 318 when successful may have the effect of changing the color of a piece of hardware, whereas a second technique 318 when successful causes the hardware to break apart under acoustic loads. Even if the probability of success for each of the first technique 318 and the second technique 318 were the same, the probability of being severe is much higher for the second technique 318 than for the first technique 318. Accordingly, given the same probability of success for each technique 318, the probability of effectiveness would be higher for the second technique 318 than for the first technique 318.  See para 64- the processor 230 can calculate the mean and confidence interval for Pn, as well as the PDF for Pn. The processor 230 can determine which parameters are driving Pn to determine the sensitivity of each element on Pn.)

Examiner note: Examiner consider the techniques 318 is the collection of different techniques and the first technique corresponds to the first effect model and second technique represents the second effect model. Each technique contains respective VT pairs 316 that will eliminate the threat by exploiting the respective vulnerability 304. The normalized model is collection of normalized input model since it organizes the elements of data and standardizes how they relate to one another.  The techniques 318 of respective VT pairs 316 will use stochastic mathematical model (SMM) which is the common model to generate the PDF. 

deploying one or more effects, including the physical effect to at least partially mitigate the physical hazard based on the simulated combined effect and the combined confidence level. (see para 64-65- the processor 230 can calculate the mean and confidence interval for Pn, as well as the PDF for Pn. some embodiments allow for selection to be performed in an automated fashion by the processor 230, instead of or in addition to being performed through a user input. The selection provides an indication of the confidence level associated with the corresponding component to generate a set of selected PDFs. The processor 230 will combine selected PDFs to determine probability of eliminating the missile threat.)

providing a graphic visualization, based on the combined normalized models and a combination of the respective hazard models and by a display of the state of the physical hazard as it is subjected to the combined effect. (see para 37 and fig 4- the probability of a VT pair 316 being successful (e.g., P(su)). The processor 230 will receive inputs of these probabilities from an SME, see para 53- 63-The computer 200 further includes a user display 345 to display graphical representations of the PDFs given by Equations (33), (35), (37) and (39). FIG. 4 is an illustrative example of graphical representations for PDFs in accordance with some embodiments as what would be presented to an SME for each VT pair 316. Each PDF represents a different confidence level associated with the corresponding component. The processor 230 may combine the negation values Pn in several ways to compute the probability that execution of at least one of the techniques 318 of the plurality of VT pairs 316 will successfully exploit the vulnerability 304 to eliminate the threat)).


However, Hershey 1 does not teach 
determining a confidence level for each parameter of each normalized model and combining normalized models in each domain and recording their combined effect on the physical hazard and then combining results from the different domains to generate a corresponding combined probability and confidence level for the normalized models. 

In the related field of invention, Hershey 2 teaches determining a confidence level for each parameter of each normalized model. (See para 62- Monte Carlo simulation system 34, which may determine a percentage of successful tips over time for each simulation run 70. See also para 85-87- The simulation modeling program 48 model may execute a set of Monte Carlo simulation system 34 (FIG. 2) runs varying the data, based on the level of confidence associated with each intelligence product and the fusion probabilities 380. The Monte Carlo approach may account for variations in the input parameters as well as unpredictable variations in the processing and/or environmental parameters.)

combining normalized models in each domain and recording their combined effect on the physical hazard (See  para 104- Detections 650 may include integrating together all the detections of each intelligence tool (e.g., platform 260 and/or sensor 270), and then integrating together the probability, timeliness, and/or quality of all detections within the analysis window to provide the overall probability of detecting the target object 202. See para 63- FIG. 2 is a flow chart of an exemplary method of improving detection probabilities 100. The method of improving detection probabilities may include deriving a probability of detection 128, analyzing the probability of detection 140, identifying gaps 142, identifying and/or analyzing a mitigation 144, and/or mitigating one or more identified gaps 146.)

Examiner note:  Hershey 2 teaches to simulate the combination of effects by combining the results(i.e. probability) of two or more sensors in each domain to determine the combined probability. 

and then combining results from the different domains to generate a corresponding combined probability and confidence level for the normalized models. (See para 38 - determining probabilities related to detection of target objects, such as enemy vehicles and/or events, with platforms equipped with sensors. See para 82-85- The fusion parameters 380 allow for the unique definition of a probability of and/or resulting benefit of different intelligence products to fuse with other products. For example, two sensors 270.  A simulation modeling program 48, such as ExtendSim illustrated schematically in FIG. 2, may run an simulation model based on the fusion parameters 380 to compute a high confidence value adjusting the defined parameters based on a confidence of each input parameter. See para 104- Detections 650 may include integrating together all the detections of each intelligence tool (e.g., platform 260 and/or sensor 270), and then integrating together the probability, timeliness, and/or quality of all detections within the analysis window to provide the overall probability of detecting the target object 202.)

Examiner note: Hershey II teaches simulating modeling program that simulates the sensor platform that is the part of the effect model such as identifying hazard and take appropriate action based on information for example in para 003- drone flying over a land mass may be equipped with an infrared sensor and a camera to detect objects that are visible, as well as heat signatures of objects that may be covered. The drone may provide the detections to a command station that can analyze the information and determine a course of action. See para 008- Models demonstrating benefits of fusing data from multiple data types and platforms may be created to demonstrate such effectiveness. The effectiveness may be determined by fusing (e.g., integrating) multi-source and/or multi-INT products for a plurality of platforms, sensors, and/or target objects.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for eliminating a missile threat as disclosed by Hershey 1 to include determining a confidence level for each parameter of each normalized model and combining normalized models in each domain and recording their combined effect on the physical hazard and then combining results from the different domains to generate a corresponding combined probability and confidence level for the normalized models as taught by Hershey 2 in the system of Hershey 1 for fusing sensor detection probabilities. The fusing of detection probabilities may allow a first force to detect an imminent threat from a second force, with enough time to counter the threat. The detection probabilities allow a system or mission analyst to quickly decompose a problem space and build a detailed analysis of a scenario under different conditions including technology and environmental factors. [Abstract]




Regarding claim 4 and 15
Hershey 1 further teaches wherein simulating combinations of the respective physical effects includes simulating at each respective step of the physical hazard, whether the respective step will succeed or fail and an associated confidence level of success or failure in light of the combination of effects.(see para 20 - The multiple techniques 318 may be independent such that the desired effect is achieved if one or more of the techniques 318 are successfully implemented, see also para 55 and fig 4- the SME may be relatively confident that the technique 318 will be successful or severe, and the SME may select PDF 408 to correspond to that component. See para 63- Once the processor 230 has received the appropriate PDFs for each outcome for each VT pair 316, the processor 230 or other system such as simulator, can model a "kill chain," where a kill chain defines each step of the missile life cycle where the threat may be negated (i.e., "killed").)

Regarding claim 5 and 16
Hershey 1 further teaches wherein each of the normalized models provides a binomial result. (see para 54 and fig 4- As shown in FIG. 4, each component 400 has an associated five PDFs representative of different confidence levels.)


Regarding claim 6 and 17
Hershey 1 further teaches wherein simulating combinations of the respective physical effects by combining normalized models and recording their combined effect on the physical hazard and a corresponding combined confidence level include simulating combinations of the respective physical effects on different steps of the physical hazard. (See para 63-Once the processor 230 has received the appropriate PDFs for each outcome for each VT pair 316, the processor 230 or other system such as simulator, can model a "kill chain," where a kill chain defines each step of the missile life cycle where the threat may be negated (i.e., "killed"). For example, the kill chain could include the following steps: system engineering design, supply chain, manufacturing, quality assurance, operations and maintenance, fielding and deployment, and flight (e.g., boost, mid-course, terminal), or any other steps.)


Regarding claim 7 and 18
Hershey 1 does not teach wherein the confidence level is determined using the Monte Carlo simulations and tabulating results of the simulations. 
In the related field of invention, Hershey 2 further teaches wherein the confidence level is determined using the Monte Carlo simulations and tabulating results of the simulations. (see para 87-The simulation modeling program 48 model may execute a set of Monte Carlo simulation system 34 (FIG. 2) runs varying the data, based on the level of confidence associated with each intelligence product and the fusion probabilities 380. The Monte Carlo approach may account for variations in the input parameters as well as unpredictable variations in the processing and/or environmental parameters. See fig 8-12 corresponds to the tabular format data)


Regarding claim 8 
Hershey 1 further teaches characterizing the respective physical effect includes identifying an effect name, a location of the effect, process times and time lines of the effect, constraints and limitations of the respective physical effect, and a state of the physical hazard after the respective physical effect is successfully deployed against physical hazard.(see para 9-11- analytical techniques focus on measures of effectiveness (MOE) that include probability of engagement success (Pes). Calculation of engagement success for non-kinetic countermeasures is further be complicated by the fact that some non-kinetic countermeasures may be in place for months or years. kinetic countermeasures are typically very visible and observable, in a relatively short time frame that can be measured in minutes or even seconds. See para 64-Operators or governmental agencies can use the models, data, and calculations generated using methods and apparatuses in accordance with various embodiments to make a determination to perform additional research into vulnerabilities, techniques, etc. see para 71- The techniques 318(or effect name) can be selected from a set of non-kinetic techniques that include directed energy (DE) techniques, electronic warfare (EW) techniques, and cyber warfare techniques, although embodiments are not limited thereto.)



Regarding claim 9
Hershey 1 further teaches wherein characterizing the respective physical effect includes identifying a model for each step of setting up and deploying the respective physical effect and simulating the combinations of respective physical effects includes simulating each step of setting up and deploying the respective physical effects.(see para 27-28- in order to eliminate a threat, a VT pair 316 must be both deployed and effective against a given vulnerability 304. See para 56-several techniques, T.sub.1, T.sub.2, . . . , T.sub.m, can be deployed to exploit a single vulnerability, Vi. These techniques may be independent of each other, that is, any one of them, if effective, will negate the missile. Likewise, the techniques may be highly dependent on one another, that is, the missile will only be negated if all of the techniques are effective. see para 63- Once the processor 230 has received the appropriate PDFs for each outcome for each VT pair 316, the processor 230 or other system such as simulator, can model a "kill chain," where a kill chain defines each step of the missile life cycle where the threat may be negated (i.e., "killed"). For example, the kill chain could include the following steps: system engineering design, supply chain, manufacturing, quality assurance, operations and maintenance, fielding and deployment, and flight (e.g., boost, mid-course, terminal), or any other steps. The processor 230 can use the model to determine the correct composite form for Equations (31) and (41)-(43) for a specific missile under attack and specific VT pairs 316. The processor 230 can execute the model using random numbers or other values from the PDFs that were provided to the processor 230.

Examiner note: Applicant has not clearly described how the setting up for each step of the effect is determined. Examiner consider the combination of the technique is used to identify the model for the effect based upon the simulated combined effect. Under the broadest reasonable sense, Examiner consider the simulator for setting up for each step of techniques 318 and also deploying the VT pair in order to eliminate the threat. 



Regarding claim 10
Hershey 1 does not teach characterizing the physical hazard including identifying a physical hazard name, a location of the hazard, steps of the hazard, and a target of the physical hazard.
In the related field of invention, Hershey 2 further teaches characterizing the physical hazard including identifying a physical hazard name, a location of the hazard, steps of the hazard, and a target of the physical hazard.(see para 003- Sensor platforms may include a plurality of sensors to detect various objects or events in a local or wide geographic area. For example, a drone flying over a land mass may be equipped with an infrared sensor and a camera to detect objects that are visible, as well as heat signatures of objects that may be covered. See fig 3 – target objects 202 during each timeline event 200.para 96 - The intent analysis 508 may be a prediction of the intent of the target. The prediction may be based on results from the track analysis 504. For example, the track analysis 504 may determine that an enemy plane has travelled 400 miles in a direction of a location A (e.g., a friendly military base). The intent analysis 508 may determine that location A is an intended destination of the enemy plane based on the previous path of the enemy plane. In an embodiment, the intent analysis may determine that the enemy plane is a threat based on a determination that the enemy plane is carrying a weapons payload capable of inflicting critical damage to the location A.




Regarding claim 11
Hershey 1 further teaches wherein characterizing the physical hazard includes identifying a model for each step of setting up and deploying the physical hazard and simulating the combinations of respective physical effects includes simulating each step of setting up and deploying the physical hazard with the respective physical effects incident on the hazard. (see para 27-28- in order to eliminate a threat, a VT pair 316 must be both deployed and effective against a given vulnerability 304. see para 63- Once the processor 230 has received the appropriate PDFs for each outcome for each VT pair 316, the processor 230 or other system such as simulator, can model a "kill chain," where a kill chain defines each step of the missile life cycle where the threat may be negated (i.e., "killed"). For example, the kill chain could include the following steps: system engineering design, supply chain, manufacturing, quality assurance, operations and maintenance, fielding and deployment, and flight (e.g., boost, mid-course, terminal), or any other steps. The processor 230 can use the model to determine the correct composite form for Equations (31) and (41)-(43) for a specific missile under attack and specific VT pairs 316. The processor 230 can execute the model using random numbers or other values from the PDFs that were provided to the processor 230.

Examiner note: Applicant has not clearly described how the setting up for each step of the physical hazard is determined. Examiner consider the combination of the vulnerabilities for each step is used to identify the model for the physical hazard based upon the simulated combined effect. Under the broadest reasonable sense, Examiner consider the simulator for setting up for each step of vulnerability 304 and also deploying the VT pair in order to eliminate the threat. 


Regarding claim 12 and 19
Hershey 1 further teaches wherein the identified respective physical effects include a cyber-effect. (See para 20- The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network.)


Regarding claim 14
Hershey 1 further teaches wherein the physical hazard is a physical hazard to a geographical area or person. (see para 13- ballistic missile threats)

Examiner note: Examiner found the claim 14 inherency since ballistic missile threats is a physical hazard to a geographical area or person.


Regarding claim 19
Hershey 1 teaches a system for physical hazard modeling, (see Abstract and fig 2 -method and apparatus for eliminating a missile threat are generally described herein), the system comprising:
a model library including normalized effects models and configuration files stored thereon, the normalized effects models indicating how a corresponding physical effect or combination of physical effects that, when deployed, exploits one or more vulnerabilities of a physical object including a weapon that poses a physical hazard to mitigate damage caused by the physical object, (see para 09- Current-available analytical techniques for missile defense performance assessment focus on kinetic solutions to counter ballistic missile threats. The term "kinetic" in the context of describing example embodiments refers to actions or countermeasures to threats taken through physical, material means, such as nuclear bombs, rockets, and other munitions. [Corresponds to the effects in different domains] See fig 3 and para 19-20-The upper row 302 lists various vulnerabilities 304 that can occur at various phases of a threat's life cycle. Column 314 lists various techniques 318 for exploiting and manipulating each vulnerability. Cyber-engineers, electronic warfare experts, or other experts or computer systems can identify these techniques. The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network. Directed energy techniques can include targeted electromagnetic pulse (EMP).)

a user interface through which a user identifies one or more vulnerabilities of the physical object that are the target for a physical effect of the physical effects;(See fig 3 and para 19-20-The upper row 302 lists various vulnerabilities 304 that can occur at various phases of a threat's life cycle. Column 314 lists various techniques 318 for exploiting and manipulating each vulnerability. Cyber-engineers, electronic warfare experts, or other experts or computer systems can identify these techniques. The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network. Directed energy techniques can include targeted electromagnetic pulse (EMP). See para 70-In operation 510, the processor 230 identifies a vulnerability 304 associated with the missile threat. As described earlier with reference to FIG. 2, information identifying the vulnerability 304 may be received through a communication interface 210 or retrieved from memory)

for each hazard, vulnerability pair, identifies a respective physical hazard model that simulates a state of the physical hazard in response to the physical effect, and identifies effect models that simulate the physical effects; (see para 63-Once the processor 230 has received the appropriate PDFs for each outcome for each VT pair 316, the processor 230 or other system such as simulator, can model a "kill chain," where a kill chain defines each step of the missile life cycle where the threat may be negated (i.e., "killed")The processor 230 can use the model to determine the correct composite form for Equations (31) and (41)-(43) for a specific missile under attack and specific VT pairs 316);


Examiner note: Examiner consider the simulator is the physical hazard model that simulates each step of the mission life cycle in response to the effect. The effect is the technique 318 that is used to exploit each vulnerability. 

normalizer circuitry to normalize, using stochastic math modeling(SMM), each of the identified effect models to a common model and determining a confidence level for each parameter of each normalized model; (See para 20-24 and fig 3-4- Column 314 lists various techniques 318 for exploiting and manipulating each vulnerability. The processor 230 will apply an SMM to generate a negation value Pn that represents the probability that techniques 318 of respective VT pairs 316 will eliminate the threat by exploiting the respective vulnerability 304. The processor 230 can determine which parameters are driving Pn to determine the sensitivity of each element on Pn. For example, a first technique 318 when successful may have the effect of changing the color of a piece of hardware, whereas a second technique 318 when successful causes the hardware to break apart under acoustic loads. Even if the probability of success for each of the first technique 318 and the second technique 318 were the same, the probability of being severe is much higher for the second technique 318 than for the first technique 318. Accordingly, given the same probability of success for each technique 318, the probability of effectiveness would be higher for the second technique 318 than for the first technique 318.  See para 64- the processor 230 can calculate the mean and confidence interval for Pn, as well as the PDF for Pn. The processor 230 can determine which parameters are driving Pn to determine the sensitivity of each element on Pn.)

Examiner note: Examiner consider the techniques 318 is the collection of different techniques and the first technique corresponds to the first effect model and second technique represents the second effect model. Each technique contains respective VT pairs 316 that will eliminate the threat by exploiting the respective vulnerability 304. The normalized model is collection of normalized input model since it organizes the elements of data and standardizes how they relate to one another.  The techniques 318 of respective VT pairs 316 will use stochastic mathematical model (SMM) which is the common model to generate the PDF. 

simulator circuitry to receive a normalized effect model corresponding to at least two effects, including a physical effect, that, with some probability, at least partially mitigate the physical hazard;(see para 09- Current-available analytical techniques for missile defense performance assessment focus on kinetic solutions to counter ballistic missile threats. The term "kinetic" in the context of describing example embodiments refers to actions or countermeasures to threats taken through physical, material means, such as nuclear bombs, rockets, and other munitions. [Corresponds to the effects] Some available analytical techniques focus on measures of effectiveness (MOE) that include probability of engagement success (Pes), which takes into account multiple kinetic interceptor shots each with a probability of single shot engagement kill (Pssek). Currently-available analytical techniques derive Pssek from measurements or estimations of several factors along the kinetic kill chain. See para 54- The processor 220 can receive selections of one PDF from each set of PDFs, to generate a set of selected PDFs. [corresponding to the normalized effect model] See para 68- The instructions 240 can cause the computer 200 to provide a recommendation for implementing the technique 318 to eliminate the missile threat responsive to receiving a selection of the technique 318, where the selection is based on the generated negation value Pn.)

providing a graphic visualization, based on the combined normalized models and a combination of the respective hazard models and by a display of the state of the physical object as it is subjected to the combined effect. (see para 37 and fig 4- the probability of a VT pair 316 being successful (e.g., P(su)). The processor 230 will receive inputs of these probabilities from an SME, see para 53- 63-The computer 200 further includes a user display 345 to display graphical representations of the PDFs given by Equations (33), (35), (37) and (39). FIG. 4 is an illustrative example of graphical representations for PDFs in accordance with some embodiments as what would be presented to an SME for each VT pair 316. Each PDF represents a different confidence level associated with the corresponding component. The processor 230 may combine the negation values Pn in several ways to compute the probability that execution of at least one of the techniques 318 of the plurality of VT pairs 316 will successfully exploit the vulnerability 304 to eliminate the threat)).


However, Hershey 1 does not teach 
the physical effects in different domains, the domains including air, land, water, space or cyber; determining a confidence level for each parameter of each normalized model.
simulate combinations of physical effects by combining normalized models in each domain and recording their combined effect on the physical hazard and then combining results from the different domains to generate a corresponding combined probability and confidence level for the normalized models. 

In the related field of invention, Hershey 2 teaches the physical effects in different domains, the domains including air, land, water, space or cyber;(see para 73 and fig 7- FIG. 7 is an exemplary automatic association of a plurality of exemplary sensors 270 to a corresponding platform 260. For example, a computer processor may match a platform 260 identification with a sensor 270 identification, based on a definition of the platform 260 that corresponds with a definition of the sensor 270.)

Examiner note: Hershey II still teaches the domain including air, land, water, cyber or  space. Fig 7 teaches identifying platforms and sensors from a plurality of platforms(air and space) and sensors. Hershey II teaches simulating modeling program that simulates the sensor platform that is the part of the effect model such as identifying hazard and take appropriate action based on information for example in para 003- drone flying over a land mass may be equipped with an infrared sensor and a camera to detect objects that are visible, as well as heat signatures of objects that may be covered. The drone may provide the detections to a command station that can analyze the information and determine a course of action. Also, Hershey I teaches the some aspects of effects in different domains see para 20-The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network. Directed energy techniques can include targeted electromagnetic pulse (EMP). Electronic warfare techniques can exploit wireless vulnerabilities.


simulating combinations of the respective physical effects by combining normalized effect models in each domain and recording their combined effect on the physical hazard (See  para 104- Detections 650 may include integrating together all the detections of each intelligence tool (e.g., platform 260 and/or sensor 270), and then integrating together the probability, timeliness, and/or quality of all detections within the analysis window to provide the overall probability of detecting the target object 202. See para 63- FIG. 2 is a flow chart of an exemplary method of improving detection probabilities 100. The method of improving detection probabilities may include deriving a probability of detection 128, analyzing the probability of detection 140, identifying gaps 142, identifying and/or analyzing a mitigation 144, and/or mitigating one or more identified gaps 146. See also para 32-34-The target object may include a plurality of enemy vehicles, the target object may include a plurality of enemy weapons. One or more of the plurality of enemy weapons may be a missile, which is the physical hazard.)

Examiner note:  Hershey 2 teaches to simulate the combination of effects by combining the results(i.e. probability) of two or more sensors in each domain to determine the combined probability. Examiner consider the sensing platform to read on the effects and they are combined to determine the combined probability. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the Hershey I with Hershey II.  In this case, Hershey I teaches the normalized models and Hershey II teaches combination of data models from sensors in same/different domains. Examiner consider the data models are the normalized model here.

and then combining results from the different domains to generate a corresponding combined probability and confidence level for the normalized models. (See para 38 - determining probabilities related to detection of target objects, such as enemy vehicles and/or events, with platforms equipped with sensors. See para 82-85- The fusion parameters 380 allow for the unique definition of a probability of and/or resulting benefit of different intelligence products to fuse with other products. For example, two sensors 270.  A simulation modeling program 48, such as ExtendSim illustrated schematically in FIG. 2, may run an simulation model based on the fusion parameters 380 to compute a high confidence value adjusting the defined parameters based on a confidence of each input parameter. See para 104- Detections 650 may include integrating together all the detections of each intelligence tool (e.g., platform 260 and/or sensor 270), and then integrating together the probability, timeliness, and/or quality of all detections within the analysis window to provide the overall probability of detecting the target object 202.)

Examiner note: Hershey II teaches simulating modeling program that simulates the sensor platform that is the part of the effect model such as identifying hazard and take appropriate action based on information for example in para 003- drone flying over a land mass may be equipped with an infrared sensor and a camera to detect objects that are visible, as well as heat signatures of objects that may be covered. The drone may provide the detections to a command station that can analyze the information and determine a course of action. See para 008- Models demonstrating benefits of fusing data from multiple data types and platforms may be created to demonstrate such effectiveness. The effectiveness may be determined by fusing (e.g., integrating) multi-source and/or multi-INT products for a plurality of platforms, sensors, and/or target objects.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for eliminating a missile threat as disclosed by Hershey 1 to include the physical effects in different domains, the domains including air, land, water, space or cyber, and simulate combinations of physical effects by combining normalized models in each domain and recording their combined effect on the physical hazard and then combining results from the different domains to generate a corresponding combined probability and confidence level for the normalized model as taught by Hershey 2 in the system of Hershey 1 for fusing sensor detection probabilities. The fusing of detection probabilities may allow a first force to detect an imminent threat from a second force, with enough time to counter the threat. The detection probabilities allow a system or mission analyst to quickly decompose a problem space and build a detailed analysis of a scenario under different conditions including technology and environmental factors. [Abstract]



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.           Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO2018073711A1 LEVI et al.
Discussing the processes of managing the vulnerability of an IT system in an organization.

11.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147